Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the grounds that the convenience of material witnesses and the ends of justice will be promoted by the change of place of trial from Albany county to Warren county. This reversal is on the stipulation made, *872in open court, by the defendants that if plaintiff so requests the defendants will consent to put the case down for trial at the Warren County Trial Term opening Monday, May twenty-second. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.